Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Joseph Grosso, a Justice of the Supreme Court, Queens County, to reinstate the petitioner’s previous counsel, Patrick Christopher, in the case entitled People v Lyons, pending in that court, under Indictment No. 3375/00.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Santucci, J.P., Smith, Luciano and Cozier, JJ., concur.